Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The finality of the office action mailed on 11/16/21 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutter et al., U.S. Patent 5,576,233 in view of CN 104425226.

Hutter et al. does not expressly disclose the insulator having halogen therein, the halogen distributed in the insulator to surround the entire surface of the charge holding region.
	CN ‘226 discloses implanting fluorine ions into a floating gate electrode followed by annealing (see bottom of page 2 of machine translation). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to implant the floating gate of Hutter et al. with fluorine ions in order to passivate grain boundaries with the surrounding silicon oxide. Additionally, note that it is inherent that by the heating treatment disclosed in CN’226 halogen would also be distributed in the oxide surrounding the entire surface of the floating gate.
	With respect to dependent claim 3, note that inherently the charge holding region will have a charge inlet for injecting a charge.
	Concerning claim 4, note that the halogen element of CN’226 is fluorine.
	With respect to dependent claim 5, note that the insulator of Hutter et al. modified by CN’226 is in direct contact with the entire surface of the charge holding region. With respect to the particular concentration of fluorine in the layer, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Concerning dependent claims 6-7, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 9, note that the preamble is not referenced in the body of the claim and is therefore not given patentable weight.
	With respect to dependent claims 10 and 12, the examiner takes official notice that the claimed nonvolatile memory configuration is notoriously well known in the art as a way to operate multiple memory devices together. Furthermore, it also would have been obvious to form multiple devices with the same fluorine concentrations in order to get devices which operate in a similar manner.
	Regarding dependent claims 14-16 and the particular size of the circuit, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Allowable Subject Matter
Claims 11 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



February 18, 2022